 

Case 5:19-cv-02442-JP Document 2 Filed 06/05/19 Page 1of5

 

 

AX UNITED STATES DISTRICT COURT 7 9) 9
FOR THE EASTERN DISTRICT OF PENNSYLVANIA ‘ 4 4 9
DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Adds of Pinintité 38 N. 4th Street, Allentown, PA 18102
Address of Defendant:
Place of Accident, Incident or Transaction: Lehigh

 

 

Date Terminated:

THIS CASE IS RELATED TO: /9- 294 4

. ar Y N
— elwmactionno, 19-2 442 ,” sl] L]
| CRIMINAL NO. | |

| | jor suit Yes [| No [ |
\
ASSIGNED TO: © Judie Padove fer ves[ | No [

rights Yes [| No [|

pending or within one year previously terminated action in

 

We VOU Cee ao Ube GU

nare: 06/05/2019 Bef MUGS

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(C1 1. Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
[] 2. FELA [_] 2. Airplane Personal Injury
Ll 3. Jones Act-Personal Injury [] 3. Assault, Defamation
Cl 4. Antitrust CL] 4 Marine Personal Injury
HI 5, Patent L] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations Ll 6. Other Personal Injury (Please specify):
7. CivilRights 555 L] 7. Products Liability
C1 8. Habeas Corpus [] 8. Products Liability — Asbestos
A 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
(] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, __, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ, 609 (5/2018)
AX

Case 5:19-cv-02442-JP Document 2 Filed 06/05/19 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Shaner : CIVIL ACTION

V.

no. 19 2442

PrimeCare Medical Inc., et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. (m))

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. (L)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (_L)

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. (L)

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases. (L)
(f) Standard Management - Cases that do not fall into any one of the other tracks. 555 (xX)
JUN = 5 2019
Sg Mas,
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
 

Case 5:19-cv-02442-JP Document 2 Filed 06/05/19 Page 3 of 5

FORM TO BE USED BY A PRISONER FILING A i
42 U.S.C. 6 1983 CIVIL RIGHTS COMPLAINT 1 G 2 4 4
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT:‘OF PENNSYLVANIA = —_—_—_——
) eS Wwile wu

    
  

I CAPTION

L G7) EN, WA. Ane Nol hy ,

(Enter the full name of the plaintiff or plaintiffs)

 

 

v.
= \ ee
De . pce re ™M eke gi ae :
“WN ed G canes

 

 

(Enter the full name of the defendant or defendants)

 

 

= BNE KMAN, Cte" .
IL. PARTIES | oe
a. Plaintiff m4
Full name: LH Cw cs Yn : She cA<* \ Ee 5
>
Prison Identification number: | S344 C
Place of present confinement: ie be Gg a C Ow en Ni i

 

= 4 = S 3 ey mae
Address: % "4 WS, Cj a S4 ; rq | \. a OHA ’ D.. | % | OD.
Place of confinement at time of incidents or conditions alleged in complaint, including address:
2-37, 39-29/38 VAST. Aldea, L. 1802

Additional plaintiffs: Provide the same information for any additional plaintiffs on the reverse of
this page or on a separate sheet of paper.

b. Defendants: (list only those defendants named in the caption of the complaint, section I)

. / | i
I. Full name including title: Hols, Seu ree [| Sursaditbrcc\ or i) bi fab ft Cre

Place of employment and section or unit: Le Mi. ch ( Ou x \. ‘ \
J SS

2. Full name including title:

 

 

Place of employment and section or unit:

3. Full name including title:

 

Place of employment and section or unit:

 

4. Full name including title:

 

Place of employment and section or unit:

 

Additional defendants: Provide the same information for any additional defendants on the reverse of
this page or on a separate sheet of paper.
Case 5:19-cv-02442-JP Document 2 Filed 06/05/19 Page 4of5

a. Describe the administrative procedures available to resolve the issues raised in this complaint:
Type of procedure. (grievance, disciplinary review, etc. )
QA Pievance
me)
Authority for procedure. (DC-ADM, inmate handbook, etc.)
[Nim ot c Lh cr J ha k
Formal or informal procedure. Por me

7)

Who conducts the initial review? Lt - R ie (.. “al

 

if
What additional review and appeals are available? re -{ »p ec \ Gocs

3
+.., Larch. A Rosle Q osse (I

 

b. Describe the administrative procedures you followed to resolve the issues raised in this complaint
before filing this complaint:

On what date did you request initial review? 5 -A0-! 4

What action did you ask prison authorities to take? + 6G | ye S| = \e A | ©

‘,

Ye lasgbel Car concer eebmecds a gel mete hy th

ree ment >

What response did you receive to your request? ‘lee 5 c _— aj in s

Cicvenc :
What further review did you seek and on what dates did you file the requests? tT a ee fo J
be uN Warden ON > a $-/ 7

 

What responses did you received to your requests for further review?

“yh = + ¢ )wved Pn appec|
ay J ry

=

 

 

c. Ifyou did not follow each step of the administrative procedures available to resolve the issues
raised in this complaint explain why?

 

 
 

Case 5:19-cv-02442-JP Document 2 Filed 06/05/19 Page 5of5

V. STATEMENT OF CLAIM

Instructions:

State here as briefly as possible the facts of your case. Use plain language and do not make legal
arguments or cite cases or statues, State how each defendant violated your constitutional rights.
Although you may refer to any person, make claims only against the defendants listed in the
Caption, Section I. Make only claims which are factually related. Each claim should be numbered
and set forth in a separate paragraph with an explanation of how the defendants were involved.

Use the reverse of this page or a separate sheet of paper if you need more space.

Statement of Claim:

—y Jee § aA ‘ eAnased iW Li oO Careyrou lanaee i _ pac

laa et po ele Sra lbie — plese tn jor | 2 fine i jus
oa iiss re > arr a arn aie, Puealeral me gael a

; y \ re ;

Meche ce \ {=< Ci ct tes tee ot PEK | ln cS$ tH by ek Mee sil alecle 1
vice kA mie, + Ue Suh, i "plea ce | Peg ve gle ualia [| Hes
ae Ss Qosk Crit it rohick Causes Severe wen A ME bez k
Yne vil: icred Melita! Wig atts “Te cle ie G Ve pe ty 4 ait
os fice fl Lhe S t £ L opccods 1 GA ot i Hime a -

“xe: Ay 4 bode is ALM Aw Wey ¢ ine aE é / yy LY, ‘PTs p"

a Ch cf GQ Ceyr \. (oo d ere dl wiaseeal OV a | oe. “ov ol ev mm

0 hime (Me _— { aly ‘Ue 3 ws ae J i] pie iz fe quest,

Cun. af VL. x re C, 5g? a Ce e frve So a Le. ‘ = = {

»
fre ol. £ASiGaus

VI. RELIEF
Instructions: Briefly state exactly what you want the Court to do for you.

Relief sought:

i ee — \ne Se at be. \_ chic h ik lex He % ale’) Conce/
z ews ae Css a a Can d Phan de He. , sO hi of
Prerk \ “\ re libin, cat : Ww mo | C<® See k. ta \ y a <i Arc er

stunned oc GEIS ©,000 Crom ecc Blot can

 

VIL DECLARATION AND SIGNATURE

I (we) declare under penalty of perjury that the foregoing is true and correct.

‘ies / 7] ES ju //

DATE “SIGNATURE OF/PLAINTIFF(S)

 
